UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

IOWA PUBLIC EMPLOYEES’ RETIREMENT
SYSTEM, et al.,
Plaintiffs,
                                                         17 Civ. 6221 (KPF)
                       -v.-
MERRILL LYNCH, PIERCE, FENNER &                                ORDER
SMITH INC., et al.,

                              Defendants.

KATHERINE POLK FAILLA, District Judge:

      The Court is in receipt of Plaintiffs’ letter motion to compel Defendants

Bank of America/Merrill Lynch (“Merrill Lynch”) to produce certain materials

(Dkt. #254), Merrill Lynch’s letter in opposition (Dkt. #256), and Plaintiffs’ reply

letter (Dkt. #257). For the reasons discussed below, Plaintiffs’ application is

GRANTED.

      Plaintiffs’ request that Merrill Lynch be compelled to produce certain

reports, data, and databases pertaining to its profits and losses during the

relevant time period. (Dkt. #254). The Court understands that Merrill Lynch

has voluntarily agreed to produce portions of the request materials: namely,

reports generated regarding its profits and losses and a subset of the requested

data. Merrill Lynch argues that it should not be required to produce additional

data used to calculate profit and loss reports, because: (i) Plaintiffs failed to

confer with Merrill Lynch before filing the motion to compel; and (ii) Plaintiffs

have failed to demonstrate the relevance or proportionality of the data. (Dkt.

#256). The Court disagrees.
      First, the Court agrees with Plaintiffs that the parties were at an impasse

regarding the discovery dispute at issue before Plaintiffs filed their letter

motion. Plaintiffs had given Merrill Lynch a deadline to respond to their

discovery requests, which had already been the subject of repeated

conversations between the parties, but Merrill Lynch failed to respond within

the requested timeframe. Though Plaintiffs may have acted more carefully to

better chronicle a record that they had conferred with Merrill Lynch before

filing their motion, the Court concludes that Plaintiffs had fulfilled their

obligations to do so under Federal Rule of Civil Procedure 37(a). Second, the

Court finds that the requested data is relevant to the underlying litigation, and

that Merrill Lynch has not established that the data would be

disproportionately difficult to produce.

      Accordingly, Plaintiffs’ application is GRANTED. Merrill Lynch shall

produce the data in question on or before January 31, 2020. If objections by

putative class members, similar to those which are the subject of ongoing

negotiations (see Dkt. #256 at 2-3), will inhibit production of the data by that

date, the parties are instructed to inform the Court of such on or before

January 17, 2020.

      SO ORDERED.

Dated:       December 26, 2019
             New York, New York                __________________________________
                                                    KATHERINE POLK FAILLA
                                                   United States District Judge




                                           2
